Citation Nr: 1533200	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  08-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1944 to March 1946.  He died in September 2012.  The appellant is the Veteran's surviving spouse and has been found to be the proper substituted claimant for the deceased Veteran for the purpose of pursuing the claim for entitlement to TDIU.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's increased rating claim for his service-connected bilateral hearing loss disability, and denied eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  The Veteran disagreed with these decisions, and perfected an appeal as to both issues. 

In June 2010, the Board remanded the above-referenced claims for further evidentiary development.  In that decision, the Board also assumed jurisdiction of a claim for entitlement to TDIU based on a review of the evidence of record, and in accordance to the Court of Appeals for Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time, the Board remanded the TDIU claim for additional evidentiary development and adjudication as well. 

In an April 2011 decision, the Board denied the Veteran's claims for an increased rating for his service-connected hearing loss disability, eligibility for DEA under 38 U.S.C. Chapter 35, and entitlement to TDIU.  Thereafter, the Veteran appealed that decision regarding the claim of entitlement to TDIU to the Court in July 2011.  The Court and the RO were informed of the Veteran's death in September 2012 when the Veteran's surviving spouse filed a motion for substitution as the appellant in the place of the Veteran.  In a November 2012 memorandum, the RO determined that the Veteran's surviving spouse, now referred to as the appellant, qualified as a proper substituted claimant and was therefore substituted for the deceased Veteran for the purpose of pursuing the claim of entitlement to TDIU. 

In a February 2013 Memorandum Decision, the Court vacated the April 2011 Board decision in regards to the issue of entitlement to TDIU, remanding that matter to the Board for readjudication.  Thereafter, in June 2013, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities did not preclude him from engaging in substantially gainful employment that was consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2013 letter from the RO advised the substituted appellant of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The December 2013 letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  After the notice letter was provided to the appellant, the claim was readjudicated in a June 2015 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and all identified post-service VA and private treatment records have been obtained and associated with the record.  Attempts to obtain records from the Social Security Admin striation (SSA) were unsuccessful, as the agency had no medical records for the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The appellant was also provided with VA examinations and VA medical opinions dated from 2009 to 2015 regarding the claim for entitlement to TDIU.  The Board finds the May 2015 VA medical opinion to be thorough and adequate upon which to base a decision with regard to the appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner considered all information provided and obtained regarding the Veteran's work history, conducted a detailed review of the record, and provided the information necessary to evaluate functional impairment caused solely by the Veteran's service-connected disabilities.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

The appellant's claim was previously before the Board in June 2013 and remanded for additional evidentiary development, to include obtaining a detailed work history and a VA medical opinion.  The Board finds substantial compliance with the June 2013 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Generally, VA will award entitlement to TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran was unemployed or had difficulty obtaining employment, but whether the veteran could perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating may be assigned, where the scheduler rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2014). 

A longitudinal review of the record shows that the Veteran was service-connected for bilateral hearing loss, rated as 60 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran met the criteria for schedular consideration of TDIU, as he had two disabilities affecting a single body system (hearing loss and tinnitus) with the combined rating of 60 percent.  The Veteran asserted that his service-connected bilateral hearing loss and tinnitus disabilities caused him to be unemployable.  In written statements of record, the Veteran reported that his hearing loss had diminished since the day he sustained his in-service combat injury in 1945 to the present day.  In an August 2007 statement, the appellant indicated that the Veteran's hearing impairment forced her to repeat herself two or three times when speaking to him on a daily basis. 

In an August 2009 VA examination report, the VA examiner concluded after review of the record and upon examination of the Veteran that the Veteran's hearing loss and poor word recognition abilities likely caused significant communication difficulties in most situations, even with the use of hearing aids.  However, the examiner opined that hearing loss did not prevent one from obtaining or maintaining employment. 

In June 2010, the Board remanded this matter in order to obtain a thorough and contemporaneous medical examination to ascertain whether the Veteran's service-connected disabilities rendered him unemployable.  In an October 2010 VA examination report, the Veteran indicated that he was not employed and that he retired as a tow truck driver 20 years before due to his age and not his hearing loss.  The examiner specifically found that the Veteran's hearing loss would likely cause significant communication problems in any occupation, but that such problems should be at least partially overcome with the use of his hearing aids.  The examiner then concluded that the Veteran's hearing loss and tinnitus did not preclude obtaining or maintaining employment.

VA outpatient treatment records detailed that the Veteran received treatment for multiple nonservice-connected disabilities such as congestive heart failure, Parkinson's disease, incontinence, diabetes, senile macular degeneration of the retinas, depressive disorder, dementia, hypertension, sick sinus syndrome, gastroesophageal reflux disorder, and multiple joint arthritis.  Crucially however, as noted above, impairment caused by nonservice-connected disabilities is not to be considered in evaluating a veteran's claim of entitlement to TDIU.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

In a February 2013 Memorandum Decision, the Court found that the October 2010 VA examination report was inadequate and did not comply with the June 2010 Board Remand instructions.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  It was determined that the October 2010 VA examiner did not attempt to elicit information regarding the Veteran's work and educational history with the level of specificity required by the June 2010 Board remand instructions.  Instead, the examiner simply noted that the Veteran was not employed and that he retired as a tow truck driver 20 years before due to his age.  The Court also commented that it was troubled by the similarities between the August 2009 VA examination report and the October 2010 VA examination report, noting that the examinations were performed by the same examiner and detailing that the Board likely would not have ordered the October 2010 examination had it considered the August 2009 examination sufficient in describing the impact of the Veteran's disability on his ability to work.  Thereafter, the Court concluded that the Board's finding in the April 2011 decision that VA satisfied its duty to assist and complied with prior remand order was clearly erroneous.  It was further indicated that the Board's reliance on the October 2010 VA examination report as probative evidence was in error.  

In June 2013, the Board remanded this matter in order to comply with the February 2013 Memorandum Decision.  The Board sought to elicit information concerning the Veteran's full work and educational history from the appellant as well as to obtain an additional VA medical opinion to clarify whether the Veteran's service-connected bilateral hearing loss and tinnitus disabilities rendered him unable to secure or follow a substantially gainful occupation. 

In a December 2013 letter, the RO requested that the appellant provide the Veteran's full work and educational history as well as any additional information concerning the functional impact of his service-connected bilateral hearing loss and tinnitus disabilities.  In a January 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the appellant indicated that the Veteran was employed as a tow motor driver for Georgia Pacific for 40 hours a week from 1952 to January 1987.  She indicated that the Veteran's service-connected bilateral hearing loss prevented him from securing or following any substantially gainful occupation.  She reported that he became too disabled to work in January 1987 and had two years of high school education.  The appellant further indicated that the Veteran did not leave his last job due to his disability and had not tried to obtain employment or any education or training since he became too disabled to work.  

The Veteran's former employer, Georgia Pacific, also submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Effects, in May 2015.  It was noted that the Veteran had been employed as a Hudson Pulp & Paper Corp/Georgia Pacific Corp Production employee from September 1951 to January 1987, leaving employment due to retirement.  It was noted that he received a monthly retirement benefit or pension from February 1987 until his death. 

In a May 2015 VA medical opinion, the examiner acknowledged the appellant's claim that the Veteran was unemployable due to all his service-connected disabilities.  It was noted that the Veteran was deceased as of 2012 but that results from the most current audiogram obtained in 2010 indicated that the Veteran had a mild sloping to severe hearing loss in the right ear and a mild to profound hearing loss in his left ear.  The Veteran's word understanding was noted to be poor in a quiet environment for both ears and that he used VA-issued hearing aids.  After reviewing the record, the May 2015 VA examiner then opined that hearing loss and tinnitus, when considered without regard to other disabilities, do not render an individual unable to perform all types of sedentary and physical types of employment.  However, the examiner noted that the Veteran's other health issues needed to be taken into consideration for employability.  The examiner then indicated that he was in agreement with statements by the October 2010 VA examiner that the Veteran's hearing loss would likely cause significant communication problems in any occupation, which should be at least partially overcome with the use of his hearing aids; that hearing loss and tinnitus did not preclude obtaining or maintaining employment; and that the Veteran did not retire because of his hearing loss.

The Board has determined that the most probative evidence that addresses the question of whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected bilateral hearing loss and tinnitus disabilities during the appeal period resolutely weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

In this case, the lay statements of the Veteran and the appellant are competent evidence to report symptoms associated with his service-connected bilateral hearing loss and tinnitus, as well as their effects on his daily life and occupation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as laymen, without the appropriate medical training and expertise, their statements are not competent evidence to provide a probative opinion on whether the functional limitations resulting from his service-connected disabilities prevent him from securing or retaining substantially gainful employment without consideration of his age or the functional limitations caused by his nonservice-connected disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  

The May 2015 VA examiner based the unfavorable opinion on a detailed review of the entire record.  The examiner also reviewed the Veteran's work history, discussed the medical evidence of record and the lay assertions of the appellant, clearly described functional impairment related to the Veteran's service-connected disabilities, and offered a detailed rationale for the provided conclusions, considering only impairment from the Veteran's service-connected disabilities and citing to parts of the evidentiary record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the record does not include any probative evidence that the functional impairment caused solely by the Veteran's service-connected disabilities rendered him unemployable, and the appellant has not identified or alluded to the existence of any such opinion.  In fact, evidence of record showed that the Veteran was employed by the same employer for decades and retired of his own volition, as it has not been shown in the record that he left employment as a driver at Georgia Pacific due to his service-connected bilateral hearing loss and tinnitus.  He also was not shown to seek employment or additional education or training after retiring in January 1987.

Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually precluded him from engaging in substantially gainful employment during the entire appeal period.  Accordingly, the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Entitlement to TDIU is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


